UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1124



SYED Z. SHAH,

                                              Plaintiff - Appellant,

          and

TALLAT SHAH, wife,

                                                           Plaintiff,

          versus

SCOTT KUKES, LTC; DAVID LAMM, COL; PAUL T.
DAVIS, LTC; GREGORY ALLEN ARMSTRONG, Special
Agent; KEVIN BENEFIELD, CW2,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-390-1)


Submitted:   April 29, 2005                   Decided:   May 19, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Syed Z. Shah, Appellant Pro Se.  Richard Parker, Ralph Andrew
Price, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Syed Z. Shah appeals the district court’s order granting

Defendants’ motion to dismiss in part, granting Defendants’ motion

for summary judgment with respect to all remaining claims, and

denying Shah’s complaint of employment discrimination based on

race, color, and national origin filed pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17 (2000).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Shah v. Kukes, No. CA-04-390-1 (E.D. Va. Dec. 21,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -